Citation Nr: 0844294	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  07-14 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating higher than 10 percent before January 
11, 2008, and a rating higher than 20 percent from January 
11, 2008, for chronic lumbosacral strain with degenerative 
joint disease.  


REPRESENTATION

Veteran represented by:  Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1971 to December 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon. 

During the pendency of the appeal, in a rating decision in 
May 2008, the RO increased the rating for chronic lumbosacral 
stain with degenerative joint disease from 10 percent to 20 
percent, effective January 11, 2008, the date of a VA 
examination.  The veteran continued his appeal for a higher 
rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993).    

In the rating decision of May 2008, the RO granted service 
connection for right leg radiculopathy, claimed as sciatic of 
the right buttock and leg, associated with chronic 
lumbosacral strain with degenerative joint disease and 
assigned a 10 percent rating effective May 7, 2007, the date 
of the receipt of a claim for the disability.  In a letter, 
dated in May 2008, the RO notified the veteran of the 
separate grant and of his appellate rights; however, he has 
not expressed dissatisfaction with the rating decision.  
Therefore, the issue is not before the Board. 


FINDINGS OF FACT

1. Before January 11, 2008, chronic lumbosacral strain with 
degenerative joint disease was manifested by 65 degrees of 
forward flexion considering pain and flare-ups without muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. 


2. From January 11, 2008, chronic lumbosacral strain with 
degenerative joint disease is manifested by 35 degrees of 
forward flexion, 18 degrees of lateral flexion bilaterally, 
and a total of 70 degrees of rotation. 


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent before 
January 11, 2008, and the criteria for a rating higher than 
20 percent from January 11, 2008, for chronic lumbosacral 
strain with degenerative joint disease have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5003, 5010, 5237, 5242 (2008).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information 
and evidence VA will obtain, and which information and 
evidence the claimant is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in May 2005 and in June 2008.  The notice 
included the type of evidence needed to substantiate the 
claim for increase, namely, evidence of an increase in 
severity of the service-connected disability and the effect 
that worsening has on the claimant's employment and daily 
life.  The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records or with his 
authorization VA would obtain any such records on his behalf.  
The noticed included the provisions for the effective date of 
the claim, the degree of disability assignable, and the 
criteria necessary for a higher disability rating. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life and general notice of the criteria for the 
next higher rating).  

To the extent the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing defect was cured as after the RO 
provided content-complying VCAA notice, the claim was 
readjudicated as evidenced by the rating decision in July 
2008 and supplemental statement of the case dated in 
September 2008.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained VA records and private 
treatment records from a chiropractor, G.S., DC, who was 
identified by the veteran.  The veteran himself submitted 
some medical records.  He has not identified any additional 
records for the RO to obtain on his behalf.  

The veteran was afforded VA examinations in June 2005 and 
January 2008 to evaluate the lumbosacral spine disability.  
There is no evidence in the record dated subsequent to the VA 
examinations that shows a material change in the disability 
to warrant a reexamination.  38 C.F.R. § 3.327(a).

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate Diagnostic Codes identify the various 
disabilities.38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).   

The service-connected chronic lumbosacral strain with 
degenerative joint disease has been rated 10 percent 
disabling before January 11, 2008, and as 20 percent 
disabling from January 11, 2008, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5237.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, the criteria are for application with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a.  



Under Diagnostic Code 5237, for lumbosacral strain or under 
Diagnostic Code 5242, for degenerative arthritis of the 
spine, the criteria for a 10 percent rating are forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour.  

The criteria for a 20 percent rating under Diagnostic Code 
5237 or Diagnostic Code 5242 are forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

The criteria for a 40 percent rating under Diagnostic Code 
5237 or Diagnostic Code 5242 are forward flexion of the 
thoracolumbar spine to 30 degrees or less; or where there is 
favorable ankylosis of the entire thoracolumbar spine.  

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Ankylosis is a condition 
in which the entire thoracolumbar spine is fixed in neutral 
position (zero degrees).  38 C.F.R. § 4.71a, Notes (2) and 
(5).  

On VA examination in June 2005, the range of motion of the 
lumbar spine was:  80 degrees of forward flexion limited by 
pain, 10 degrees of extension limited by pain, 20 degrees of 
left and right lateral flexion, and 20 degrees of left and 
right rotation.  The examiner remarked that with the 
veteran's flare-ups of back pain, there was an expected 
additional motion loss of 15 degrees in forward flexion, so 
that during a flare-up forward flexion would be an estimated 
65 degrees.  

The combined range of motion of the lumbar spine, even with 
consideration of pain on motion and flare-up, was greater 
than 120 degrees (65+10+20+20+20+20=155).  The spine showed 
essentially normal-appearing architecture. There was moderate 
tenderness to percussion over the lumbar area.  There was no 
muscular spasm.  The veteran did not use a brace, cane, or 
crutch.  

Further, VA records, dated before January 11, 2008, show 
treatment for chronic low back pain without reference to any 
abnormal gait or spinal contour.  Likewise, private treatment 
records such as those from J.K., M.D., in October 2005, 
indicate that the veteran had no list or scoliosis and walked 
without a limp.  Further, the physician indicated that there 
was tenderness to palpation around the lumbosacral junction 
area and that range of motion was limited to the extent that 
he had about 5 degrees of extension with pain, but on forward 
flexion the veteran could reach within six inches of his toes 
before flexing his knees.  In a statement, dated in January 
2008, a chiropractor indicated that on initial evaluation in 
November 2005 the veteran had restricted lumbar spine 
mobility, but he also noted that there was pain within normal 
lumbar range of motion.  The chiropractor stated that there 
was pelvic rotation with altered motion, a moderate level of 
local paraspinal muscle cramping/spasm, and a "twisting of 
vertebral alignment" from the lumbar area to the lower neck 
resulting from "pelvic distortion."  While spasm was 
observed, the record does not demonstrate that the veteran's 
spasm caused an abnormal gait or abnormal spinal contour.  It 
is also noted that the chiropractor stated that the veteran 
responded well to treatment and his symptoms usually 
subsided.  

Before January 11, 2008, the findings on VA examination in 
June 2005 of forward flexion of 65 degrees with pain/flare-up 
with a combined rating of greater than 120 degrees without 
clinical findings in the record of muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis, do not more nearly approximate the 
criteria for the next higher rating under Diagnostic Code 
5237, considering 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  



At the time of the VA examination on January 11, 2008, range 
of motion of the lumbar spine, in consideration of pain on 
motion, was:  43 degrees of forward flexion, 18 degrees of 
lateral flexion bilaterally, and a total of 70 degrees of 
rotation.  The examiner also noted 20 degrees of restriction 
in regard to back pain, and it appears, although not entirely 
clear, this represents limitation of extension.  The examiner 
remarked that the lumbar spine would cause the veteran to 
lose between 10 and 15 degrees of range of motion, strength, 
coordination, and fatigability associated with repetitive 
movement flares.  The veteran was stable on his feet and 
there was no spasm.  

Further, VA records, dated from January 11, 2008, show 
continued treatment for chronic low back pain without 
reference to specific degrees of range of motion.  Likewise, 
private treatment records such as those from G.S., DC, dated 
from January to March 2008, indicate that the veteran had 
recurrent low back pain.  The chiropractor further indicated 
in January 2008 that the veteran responded well to 
chiropractic treatment with occasionally more intensive 
approaches needed for a few episodes and his symptoms usually 
subsided.  Lumbar range of motion was evaluated by the 
chiropractor in March 2008, at which time the veteran had 
flexion to 35 degrees limited by pain, right bending to 20 
degrees limited by pain, and left bending to 25 degrees.  

In the absence of evidence of forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine, the criteria for 
the next higher rating, 40 percent, under the General Rating 
Formula for Diseases and Injuries of the Spine, have not been 
met. 

The General Rating Formula for Diseases and Injuries of the 
Spine also provides that any associated objective neurologic 
abnormalities are evaluated separately under an appropriate 
diagnostic code.  As noted in the introduction, the veteran 
has been assigned a separate compensable rating based on 
neurological manifestations of his lumbosacral spine 
disability, and the rating assignment for those 
manifestations is not at issue at present.    



As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  


ORDER

A rating higher than 10 percent before January 11, 2008, and 
a rating higher than 20 percent from January 11, 2008, for 
chronic lumbosacral strain with degenerative joint disease is 
denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


